Citation Nr: 0307825	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-04 720	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1986, to include a period of service in the Republic of 
Vietnam for which he is in receipt of combat decorations.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision from the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction over the appeal was 
thereafter transferred to the Columbia, South Carolina, RO.  
After receipt of the case at the Board, the Board developed 
the record pursuant 38 C.F.R. § 19.9(a)(2) (2002).  The 
evidence obtained pursuant to such development is supportive 
of the veteran's claim.  Moreover, the Board has determined 
that the evidence and information currently of record are 
sufficient to substantiate the veteran's claim and that, 
therefore, further delay of the appellate process to provide 
the veteran and his representative with notice of the 
evidence developed by the Board and an opportunity to submit 
additional evidence and argument would serve no useful 
purpose.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Porphyria cutanea tarda originated while the veteran was 
serving on active duty.


CONCLUSION OF LAW

Porphyria cutanea tarda was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the veteran's 
claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record sufficient to substantiate 
the veteran's claim.  Therefore, no further action is 
required to comply with the VCAA and the implementing 
regulations.



Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (now codified at 38 C.F.R. §§ 3.307, 
3.309 (2002)).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
Porphyria cutanea tarda must become manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

Service connection may be granted for a disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect that in July 1981 the veteran 
presented with a history of contact dermatitis on his left 
arm after exposure to concrete.  There was evidence of 
pruritis on his hands.  The assessment was an allergic 
reaction, treated with hydrocortisone cream and Benadryl.  No 
further service entries reflect complaints of a skin rash and 
no skin disability was noted at the time of discharge.  

After service the veteran claimed entitlement to service 
connection for a skin disorder, on the basis of in-service 
herbicide exposure.  He claimed lesions on his arms and face.  
Post-service VA and private treatment records reflect 
periodic note of skin lesions and ulcerations beginning in 
the 1990s.  In April 2000 the veteran was noted to have 
chronic reoccurring skin lesions over both hands.  The 
veteran indicated such were painful and gave a history of 
having had them removed in the past.  He expressed the belief 
that they were due to Agent Orange exposure.  Another April 
2000 entry describes the lesions as hyperkeratotic, dry and 
without drainage.  One entry, dated in June 2000, notes the 
veteran's history of having been directly sprayed by Agent 
Orange during service, as well as having possibly eaten or 
drank foods contaminated with Agent Orange.  The veteran also 
indicated having had skin problems since service, to include 
skin cancers.  An August 2000 entry notes the veteran to have 
blisters and shows a diagnosis of questionable porphyria 
cutanea tarda.  A specimen was sent for biopsy.  Another 
August 2000 note indicates that diagnostic test results were 
compatible with porphyria cutanea tarda in a veteran exposed 
to Agent Orange.  Other dermatology notes include reference 
to squamous cell carcinoma.  

The veteran appeared for a VA examination in July 2001.  The 
examiner reviewed the claims file and noted that the veteran 
had been diagnosed with contact dermatitis in 1981.  
Examination revealed a chronic skin condition over most of 
the veteran's body, described as small blister-type lesions 
that would burst and form a scab that hardens and becomes a 
shallow ulceration.  The diagnosis was porphyria cutanea 
tarda.  The examiner opined it was possible that the onset of 
the condition was in 1981 when the veteran was treated for 
"contact dermatitis."  He also stated that if it was 
possible that Agent Orange exposure could be linked to the 
condition, then the onset could possibly have been at any 
time after the Agent Orange exposure.

Pursuant to the development ordered by the Board, the veteran 
presented for another VA examination in March 2003.  The 
examiner noted review of the veteran's claims files.  The 
examiner cited to the veteran's history of having served in 
Vietnam and having been exposed to "more than one kind of 
chemical over there" to include Agent Orange.  The examiner 
also noted that the veteran had been diagnosed with contact 
dermatitis in 1981, and that more than one year after his 
release from service the veteran had been diagnosed with 
porphyria cutanea tarda, confirmed by skin biopsy.  The 
examiner noted that the veteran currently had multiple skin 
lesions in various stages of evolution.  The assessment was 
porphyria cutanea tarda.  The examiner stated that it was 
possible that the onset of the condition was in 1981 when the 
veteran was diagnosed with contact dermatitis, but that 
porphyria cutanea tarda was a very uncommon illness that 
would be difficult to confuse with contact dermatitis.  The 
examiner noted that the only way to sort out the two 
diagnoses would be via a skin biopsy and also noted that such 
would not be routine for a person presenting with what 
appeared to be contact dermatitis in 1981.  The examiner 
concluded there was no way to be certain but that it was at 
least as likely as not that the skin lesions noted in 1981 
were porphyria cutanea tarda and at least as likely as not 
that such was related to Agent Orange.  The examiner noted 
that porphyria cutanea tarda could sometimes be an inherited 
disease, and that such could be determined by looking for 
specific chromosomal abnormalities, but identified no current 
evidence of such in the veteran's case.

Analysis

As set out above, service records document one complaint of 
skin problems during service.  There is no diagnosis of 
porphyria cutanea tarda shown in service records.  Instead, 
the veteran's symptoms of skin lesions during service were 
opined to be an allergic reaction or contact dermatitis, 
without subsequent complaints or diagnoses noted in later 
service records or on the report of examination completed at 
discharge.  The first post-service documentation of the 
veteran's multiple skin complaints are shown in this record 
in medical records dated in the 1990s.  Such records reflect 
skin symptoms to include an ulcerative-type rash over the 
body causing lesions.  Based on medical examination and 
biopsy testing, the veteran's post-service skin lesions have 
been attributed to a diagnosis of porphyria cutanea tarda.  

First, the August 2000 outpatient entries note that the 
biopsy findings were consistent with porphyria cutanea tarda 
in an Agent Orange exposed veteran.  Also, the 2001 VA 
examiner stated that it was at least as likely as not that 
the 1981 in-service skin complaints were manifestations of 
porphyria cutanea tarda related to prior herbicide exposure.  
Finally, the March 2003 VA examiner agreed that it was at 
least as likely as not that the onset of porphyria cutanea 
tarda was in 1981 when the veteran was diagnosed with contact 
dermatitis.  Although the March 2003 examiner noted the 
possibility of a hereditary problem as the cause of porphyria 
cutanea tarda, and although both the 2001 and 2003 examiners 
noted the lack of proof, such as any in-service biopsy, to 
confirm the onset date of porphyria cutanea tarda, both 
agreed that there was no competent medical basis in the 
current record on which to dissociate currently diagnosed 
porphyria cutanea tarda from service.  As such, and resolving 
any benefit of the doubt in the veteran's favor, the Board 
finds that service connection for porphyria cutanea tarda is 
warranted.


ORDER

Entitlement to service connection for porphyria cutanea tarda 
is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

